 30DECISIONS OF NATIONAL. LABOR RELATIONS''BOARDMoving Picture ProjectionistsLocalNo. 150,Inter-national Alliance of Theatrical Stage Employeesand Moving Picture Machine Operators of theUnited States and Canada(Dynasty Theater,Inc. d/b/a Garfield Theater)andDavid DaleAdams. Case 21-CB-843013 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 19 June 1984 Administrative Law JudgeEarldean V. S. Robbins issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief' and the General Counsel filed excep-tions, a supporting brief, and a brief in oppositionto the Respondent's exceptions.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusions and to adopt the recommended Orderas modified.3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,Moving Picture Projectionists Local No.150, International Alliance of Theatrical Stage Em-ployees and Moving Picture Machine Operators ofthe United States and Canada, Los Angeles, Cali-fornia, its officers, agents, and representatives, shalltake the action set forth in the recommended Orderas modified.Substitute the following for paragraph 1(b)."(b)Causing or attempting to cause employerswith whom it has collective-bargaining agreements'The Respondent has filed a motion for reconsideration, rehearing,and reopening the record in which it seeks, inter alia, to reopen therecord for the purpose of presenting evidence concerning wages paid toemployees represented by the studio locals, and of wages paid to the pro-jectionists in the commercial theaters, and also to present evidence on theimportance of geographic factors and employee expectations in definingthe "particular industry" for comparisonThe Respondent'smotion isdenied In so doing we note that the evidence which it seeks to adducehas not been shown to be either newly discovered or previously unavail-ablez In secIof her decision the judge stated that the Employer derivesgross revenues in excess of $500,000We note that the complaintallegesand the Respondent admits that the Employer derives grossannualreve-nues inexcess of $500,000 In sec III,A of her decision the judge statedthat employee Adams had worked within the Respondent's jurisdictionprior to September 1983 and that he commenced work with the Employ-er in September 1983, whereas it is clear from the record that the correctreferences should have been to September 1982 In that same section thejudge incorrectly stated that the Union dispatched a replacement forAdams on August 13 rather than April 13 These inadvertent errors areinsufficient to affect theresultsof our decisionaWe shall modify par 1(b) of the judge's recommended Order to cor-rect an inadvertent omissionrequiring' membership in the Respondent as a con-dition of employment to discharge employees be-cause of their failure to pay, as condition precedentto becoming a member of the Respondent, a $2000initiation fee, or any other sum as an initiation feewhich is excessive in all the circumstances."MEMBER HUNTER, dissenting in part.Iagree with my colleagues that the Respondentviolated Section 8(b)(5) by chargingan initiationfee which is excessive under all the circumstances,andthattheRespondentviolatedSection8(b)(1)(A) and (2) by causing or attempting tocause Adams' discharge because of his failure topay the excessive initiation fee. Contrary to mycolleagues,however, I do not agree with theremedy recommended by the judge.The judge recommended that the Respondent beordered to cease and desist from giving effect to its$2000 initiation fee as a condition of employment,and that the Respondent be ordered to refund thatportion of all such excessive initiation fees collect-ed since 25 November 1982. The judge declined,however, to determine the exact amount whichshould be refunded, leaving such determination forthe compliance stage of the proceeding.As noted by the judge, it is well established thatthe Board is not empowered to set the amount of aunion's initiation fee, but is charged merely withthe determination of which fees are discriminatoryor excessive.StageEmployees IATSE Local 839(Animated Film),121NLRB 1196 (1958).In allprior excessive initiation fee cases where the Boardhas ordered a refund, the fee found to be excessivewas a recent increase of a prior existing fee not al-leged to be excessive, and accordingly the Boardordered the respondent to refund the amount of theincrease.However, here, in contrast to the priorcases, the record indicates that the Respondent hasbeen charging the same fee for several years, norecent increase is involved, and the record isdevoid of evidence as to what a reasonable initi-ation fee would be.In finding that the Respondent's initiation feewas excessive, I note that the Respondent, al-though introducing evidence as to the initiationfees charged by other locals, failed to adduce evi-dence of the basis of those fees or the nexus be-tween the initiation fees charged by those localsand the wages earned by the employees affected.In short, the Respondent failed to present evidenceto rebut the General Counsel's prime facie casethat the Respondent's entire initiation fee was ex-cessive.Accordingly, our finding that the entire fee is ex-cessive dictates that the logical remedy to be im-274 NLRB No. 6 STAGE 'EMPLOYEES IATSE LOCAL 150 (GARFIELD THEATER)posed is a refund of the entire fee. The 1 Respond-ent, as noted, failed to produce any evidence of thereasonableness of the fee or any part of it, and theBoard lacks utterly any authority to set initiationfees.My colleagues' decision to allow the Re-spondent to produce such evidence in a complianceproceeding effectively creates an opportunity forthe Respondent to relitigate the issue of excessive-ness presumably of part or even all of the fee, andpotentially to destroy our substantive finding here.I refuse to allow the Respondent to relitigate theunfair labor practice found here in a complianceproceeding, and would conclude this matter by or-dering the Respondent to refund all initiation feespaid since 25 November 1982.DECISIONSTATEMENTOF THE CASEEARLDEAN V. S. ROBBINS, Administrative Law Judge.This matter was heard before me in Los Angeles, Cali-fornia, on February 23, 1984. The charge was filed byDavid Dale Adams (Adams) on May 25, 1983, and acopy was served on Moving Picture Projectionists LocalNo. 150, International Alliance of Theatrical Stage Em-ployees and Moving Picture Machine Operators of theUnited States and Canda (Respondent) on May 26, 1983.The complaint, which issued on January 6, 1984, allegesthat Respondent violated Section 8(b)(1)(A), (2), and (5)of the National Labor Relations Act. The basic issue iswhether Resondent's initiation fee is excessive.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the parties I make the followingFINDINGS OF FACTIJURISDICTIONAt all times material herein, Dynasty Theater, Inc.d/b/a Garfield Theater (the Employer) is a Californiacorporation engaged in business as a movie theater in Al-hambra, California. The Employer, in the normal courseand conduct of its business operation, derives gross reve-nues valued in excess of $500,000 and annually pays filmrentals valued in excess of $2000 to film distributorswhich obtain and distribute films produced outside theState of California.The complaint alleges, the parties stipulate, and I findthat Respondent is now, and at all times material hereinhas been, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.IILABOR ORGANIZATIONThe complaint alleges, Respondent admits, and I findthat Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. Facts31The facts herein are mostly undisputed. Respondent isthe exclusive bargaining representative of the Employer'semployees in a unit composed of all regular projection-ists, regular relief projectionists, and vacation projection-istsat the Garfield Theater Respondent and the Em-ployer are parties to a collective-bargaining agreementwhich requires membership in Respondent as a conditionof employment for these unit employees.Prior to September 1983,1 Adams had worked withinthe jurisdiction of the Union as a projectionist on jobs ofa temporary nature In September, he bid upon, andwon, a full-time job as projectionist at Garfield Theater,2which he commenced in September 1983 at a wage rateof $6.85 an hour for a 42-hour week.Shortly thereafter, Adams contacted Ralph Kemp, Re-spondent's business manager, and told him he did nothave the $2000 Kemp asked if he could pay $50 a weekAdams said no, because he was paying too much indues3 already and he could not afford the additional pay-ment Kemp said he would try to get Adams extra workduring the summer. Adams said okay. On April 12,Adams was notified by the Union that this was his lastday of work. Alan Jacquish, Respondent's secretary-treasurer, admits that Adams was terminated on that datebecause he failed to join the Union. On August 13, theUnion dispatched another projectionist to the Employerto replace Adams.On May 25 Adams filed the charge herein, and thecomplaint issued on October 28. On November 29, coun-sel for the General Counsel held a settlement conferencewith the partiesAdams, Kemp, and counsel for Re-spondent were present Adams testified that, during thisconference, Kemp said something to the effect that if thismatter was litigated, Adams would never work again asa projectionist or work in the industry again. On cross-examination Adams testified that, within an hour afterthe conference concluded, counsel for the General coun-sel asked him if he recalled that statement by KempAdams further testified that he really did not recall thestatement.Nevertheless he signed an affidavit whichstates, in pertinent part:During the discussion[at the settlement conference]Kemp told me that what we were talking about wasthe job and not the money and that if I wanted it hewould put me back to work He told me that if thecase was litigated I would never workas a projec-tionist anymore.As I recall he said that I wouldnever work again.Thereafter,on redirect examination, he testified thatcounsel for the General Counsel refreshed his recollec-tion and that portion of his affidavit was, at the time, his'Unless otherwise indicated, all dates hereinafter will be in 19832Full-time projectionist jobs are obtained through a seniority biddingsystem3Apparently he was referring to the service fee paid by nonmembers 32DECISIONSOF'NATIONAL^LABORRELATIONSIiB6ARDbest recollection of what was said in the" settlement con-ference.Kemp denies making such a statement. According tohim, what he said was that the entertainment industry inwhich Adams apparently had chosen to work is an orga-nized industry and that Adams would have to join someunionAfter being shown his prehearing affidavit, Kempadmits that the following statement contained in his affi-davit explains his intentions:What I was thinking when I made this statement4was abouttime.Ifwe were to be found guilty ofthe violations alleged, we could appeal to the Boardand that might take two years. We could then, iffound guilty, appeal to the 9th Circuit Court of Ap-peals and that might take two or three more years.What I was thinking of was if he wanted to work inthe industry he would have to join a union anyway.My true intentions were to get him back to work assoon as possible.Kemp admits the Employer was told Adams refusedto join the Union and that Adams was removed from thejob.However, according to Kemp, as soon as he learnedthat Adams had been removed from the job, he arrangedto have Adams reinstated since he felt there had been afailure of communication within Respondent's office inthat the secretary-treasurer's office did not know of thearrangementbetweenAdams and Kemp regardingAdams working summer jobs or extra jobs to pay his ini-tiationfeeFollowing this settlement conference, Adams was rein-stated and attempted to withdraw the charges herein.However, the Regional Director refused to approve thewithdrawal request.B. ConclusionsThe General Counselarguesthat the $2000initiationfee is excessive within the meaning of Section 8(b)(5) ofthe Act, which states that it shall be an unfair labor prac-tice for a labor organization(5) to require of employees covered byan agree-ment authorized under subsection (a)(3) the pay-ment, as a condition precedent to becoming amember of such organization, of a fee in an amountwhich the Board finds excessive or discriminatoryunder all the circumstances. In making such a find-ing, the Board shall consider, among other relevantfactors, the practices and customs of labor organiza-tions in the particular industry, and the wages cur-rently paid to the employees affected.There is no contention herein that the initiation fee re-quired of Adams was discriminatory.However,it is wellsettled that the terms "excessive"and "discriminatory"in Section 8(b)(5) are used in the disjunctive and a find-ing of either is violativeof the Act. Further,a determi-nation as to what constitutes an excessive fee is to bemade on a case-by-case basis.AutoWorkersLocal 153(Bendix Aviation),99 NLRB 1419(1951);JATSE Local4The affidavit does not purport to state what Kemp actually said839 (StageEmployees) (Animaled Film),121NLRB 1196(1958).As set forthabove, the Act specificallyprovides thatin determining whether fees are excessive,"the Boardshall consider,among other relevant factors,the prac-tices and customs of labor organizations in the particularindustry,and the wages currently paid to the employeesaffected."In the instant case,Respondent seems to becontending that it is in the motion picture industry andthat the initiation fees required by the unions therein arethe ones to be considered.The GeneralCounsel con-tends that the "particular industry"herein is the projec-tion of motion pictures within commercial theaters.I agree with the General Counsel.The employees rep-resented by Respondent are involved in no way in theproduction of motion pictures.5 In reaching this conclu-sion, I have fully considered Respondent's contentionthat its initiation fees should be compared with that ofIATSE Local165 and Local 44, whose initiation fees are$2000 and$2050, respectively.Local165 has jurisdictionover projectionists responsible for in-house screening inmotion picture production studios.Thus, theyare actual-ly a part of the motion picture industry.The samecannot be said for Respondent.Local 44 hasjurisdictionoverprops or set decorators.There isnothing in therecord to indicate in what respect the initiation fee re-quiredby thislocal is a relevant factor to consider in de-terminingwhether the initiation fee required by Re-spondent is excessive unless it is determined that Re-spondent represents employees in' the motion picture in-dustry.Ifind that Respondent is not in that industry.Accordingly,I find that the relevant industry for com-parison is the projection of motion pictures within com-mercial theaters.The recordestablishes that in the south-ern California area initiation fees in that industry rangefrom$450 in San Luis Obispo to $1000 in Long Beachand GardenGrove.6 The recordcontains no evidence asto the relationship between the initiation fees of thesesouthernCalifornialocals and thewagerates paid in theindustry.The legislative history indicates that the purpose ofSection 8(b)(5) is to prevent unions,by thedevice of ex-orbitant initiation fees, from circumventing the prohibi-tion against closed shops contained in Sections 8(a)(3)and 8(b)(2).TheBoard,in attempting to achieve thispurpose, has determined that the relevant wages are thestarting wages since the employees who pay an initiationfee are those in the lowest wage bracket.However, the5 I note that theDictionaryof Occupational Titles,at 1165, distinguishesbetween the amusement and recreation industry,which includes occupa-tions"concerned with providing amusement and recreation facilities, andpresenting commercial entertainment in the flesh in motion picture and inbroadcasting,"and the motion picture industry which is grouped withtelevision and theatrical productions to include occupations concernedwith the "productionof motionpictures and radio and television broad-casts "6The following initiation fees are required by projectionists locals inthe general southern California areaIATSE Local215 (Bakersfield)-$500, IATSE Local297 (San Diego)-$625, IATSE Local504 (GardenGrove andSanta Ana)-$1000, IATSE Local521 (Long Beach)-$1000,IATSE Local577 (San Bernardino)-$570, IATSE Local 709 (Ven-tura)-$500, andIATSE Local762 (San LuisObispo)-$450 STAGE, EMPLOYEES IATSE LOCAL 150 (GARFIELD THEATER)Board has never determined a standard ratio. Rather ithas concluded.?. . that Congress intended the Board to examinealleged violations of [Section 8(b)(5)] on a case-to-case basis and in each case to decide whether"under all the circumstances," with due consider-ation for such "practices and customs," the initi-ation fees required were either excessiveordiscrimi-natoryNor does it follow, as the Trial Examinersuggests, that this interpretation would mean the ex-oneration of unlawful conduct because of long-es-tablishedpractice.The term "discrimination" asused in this context is a general term, involvingsuch flexible concepts as reasonableness and motiva-tion as well as disparate treatement. Obviously, aunion's past practice and customs were not intendedby Congress to becontrollingconsiderations.ButCongress specifically provided that they were to beconsidered.Although the first 8(b)(5) cases considered by theBoard involved only allegations of discriminatory fees,there have been several cases involving allegations thatfees, or increases in fees, were excessive as well as dis-criminatory. In these latter cases, the Board has conclud-ed that the discriminatory nature of the fee is a signifi-cant factor to be considered in determining whether afee is excessive Further, it has found fees to be excessivewhich were not also discriminatory within the meaningof Section 8(b)(5).8These decisions indicate that, in determining what isexcessive, the Board looks at what percentage in the ini-tiation fee is of an employee's weekly salary and howthat compares to the initiation fee/wage ratio utilized byother labor organizations in the industry InAnimatedFilm,9an increase in initiation fee from $50 to $250 inorder to discourage entrance into the animated cartoonindustry in southern Californiawas found excessivewhere starting wages ranged from $46.10 to $154 38 andother unions with weekly starting salaries of $55 50,$92.24, and $75 had initiation fees of $250, $200, and$250, respectively In finding the fees excessive and dis-criminatory in all the circumstances, the Board stated:The Respondent . . . manifested a clear intent toaccomplishprecisely the resultwhich Section8(b)(5) seeks to avoid-the maintenance of a closedshop through the imposition of an initiation fee inan amount calculated to discourage entrance intothe industry [footnote omitted].Moreover, the Re-spondent failed to demonstrate that the fivefold in-crease in its initiation fee was prompted by financialnecessity, the cost of providing increased benefits or7AutoWorkers Local 153 (Bendix Aviation),99NLRB 1419, 1421(1951)8Boilermakers Local 749 (California Blowpipe & Steel Co),'192 NLRB502 (1981)8 Stage Employees IATSE Local 839 (Animated Film),121NLRB 1196(1958)33any other reason beyond its desire to promote amore closed union.44We do not adopt, as it is in any event unnecessary to our de--cision, the Trial Examiner's statement that "If it were to be shownthat all labor organizations, wherever existing, uniformly and foryears, followed a practice of charging an initiation fee of $250from employees in whatever salary ranges in animated film indus-try, the conclusion reachedcould not be affected "In agreement with the trial examiner, the Board declinedtomake any recommendations as to the amount of anyinitiation feewhich the respondent may establish, deem-ing that the Board is not empowered to set the amountof a union's initiation fees but is charged merely with thedetermination of which fees are discriminatory or exces-sive.However, it did order that all sums in excess of $50paid as initiation fees be returned.InSt.Louis Bakery,1°an increase in the initiation feefrom $75 to $250 in order to enhance job security ofmembers by restricting employment in the industry wasifound excessive where starting wages were $60 a week"and a $100 cash bond was required by the employerupon commencing employment. Other labor organiza-tions in the area required initiation fees in the amountsroughly ranging from 27 to 80 percent of the startingwage for a week. The Board ordered the union to refundall sums in excess of $75 paid as initiation fees.InTriangle Publications,12an increase in initiation feefrom $50 to $500 in order to restrain the employer in thehiring of part-time employees who were not union mem-berswas found excessive where the weekly startingsalary ranged from $90 to $95 a week; part-time employ-ees who had no guarantee of such earning and tempo-rary employees had no guarantee of continued employ-ment, no other union in the area charged comparablefees, the next highest being $150; and the increase wastenfold.As to this latter factor, the Board stated (135NLRB at 636).An increase in initiation fees from $50 to $500 is notsubstantial and, to one seeking employment in theindustry,may well be so staggering as to precludeacceptance of employment. Such an increase de-mands explanation to bar a presumption that it isnot at least excessive.The Board further found (id. at 637 fn. 14) that the unionoffered insufficent evidence in support of its claim thatthe initiation fee was required to ensure enough incometo enable it to operate and concluded that "in any event.. the Union's financial problems may not be solved byimposition of a fee which is either discriminatory or ex-cessive under Section 8(b)(5)." The union was ordered torefund all sums in excess of $50 paid as initiation fees.10Teamsters Local 611 (St Louis Bakery Employers),125 NLRB 1392(1959)11Ultimately an employee could average as much as $8595 a week12Television & Radio Broadcasting Studio Employees Local 804 (TrianglePublications),135NLRB 632 (1962), affd 315 F 2d 398 (3d Cir 1963) 34DECISIONS OF NATIONAL LABOR RELATIONS -BOARDInAmerican.''Broadcasting,13' aNew .York union's .-in-crease in-initiation fee from a flat $150 for `everyone to asliding scale 'of -$150 for employees-with weekly wagesunder $1t19, $500 for those with weekly wages from $119to $167 99, $750 for those with weekly-wages.•rom 6168$212 and above was implemented in order to 'restrict thehiring of temporary and vacation relief employeesMostvacation relief employees received weekly wages of $130to $140. Other unions in the industry located in NewYork,Chicago, and Los Angeles required employeeswho make wages comparable to those of the employeesinvolved therein to pay initiation fees ranging from $50to $125. The trial examiner concluded (164 NLRB at245).Indeed,it isfair to say that any initiation fees adopt-ed from discriminatory motives must in the natureof things be excessive. The discriminatory objectcan hardly be otherwise accomplished. It is also ap-parent that anincrease in initiationfees of morethan threefold at the minimum and more than six-fold at the maximum must be excessive, at least pre-sumptively. However, the Union produced no evi-dence to show that theincrease in initiation feeswas justified under all the circumstances [footnoteomitted].It also seems quite immaterialthat . . . the Unionmay have been willing to accept payment of initi-ationfees ininstallments,or that employees of NBCand ABC may work overtime, and thus earn pay inexcess of theirbase salaries.The reasonableness ofthe initiation fees must be judged in terms of theirpossible rather that their actual effects, and in termsof the power which they gave the Union ratherthan in termsof the actual exercise of that powerThe Board adopted the trialexaminer'sfinding and con-clusions, but noted at footnote 2 that in adopting theconclusion that the initiation fees were excessive it neednot rely on the findings with respect to the fees chargedby the unions in Chicago and Los Angeles. The unionwas ordered to refundall sums in excessof $150 paid asinitiation feesInNew Orleans Steamship Association, 14anincrease ininitiationfee from $500 to $10001-5 in order to discouragethe entrance of casuals into the stevedoring industry inNew Orleans was found excessive where the weeklystartingwage was $170 and a sister local in the sameport requiredan initiationfee of $500.16 The union wasordered to refundall sumsin excess of $50017 paid asinitiation fees.15Broadcast Employees NABET Local 11 (American Broadcasting),164NLRB 242 (1967)14 Longshoremen ILA Local 1419 (New Orleans Steamship Assn),186NLRB 674 (1970)15During the preceding 8 years, the initiation fee fluctuated from $270for a period of about 4 years to $500 for 18 months to $270 for 8 monthsto $500 for 1 yearInNational. Broadcasting' 8an increase in initiation feefrom '2 weeks' salary ($450 to $550) to 4 weeks' salary($900 to' $1100) in order to discourage the hiring of non-members was found excessive. A national cross-sectionof initiation fees in the graphic arts industry reveals initi-ation fees ranging from approximately $4 to $500 andwage rates roughly comparable to those herein exceptfor three unions with significantly lower wages whoseinitiation fees were at the lower end of the range and onewith substantially higher wages and a $500 initiation fee.The union was ordered to refund all sums in excess of 2weeks' salary as initiation fees.InCalifornia Blowpipe,supra, 192 NLRB 502 (1981),the union required an initiation fee of $200 for mechanicsand a $150 fee for helpers and a reinstatement fee fromdues-delinquent members of $300 for mechanics and $250for helpers. The collective-bargaining agreement provid-ed wage rates of $4 41 for a journeyman with a 30-cent-an hour shift differential. Helpers received $3 to $3.50 anhour with shift differentials up to 26 cents. No otherunion had a reinstatement fee in excess of its initiationfee.There was no contention that the reinstatement feewas discriminatory The trial examiner concluded (id at507-508):Here, then the circumstances to be considered in-clude (1) the penal nature of the higher reinstate-ment fee, (2) the fact that $250 is equal to some-thing close to 2 weeks' take-home pay for at leastsome of the employees [footnote omitted], a higherpercentage of take-home pay than is required byother unions in the area, including sister locals ofRespondent, and (3) the fact that, in the industryhere involved and in the general area of Respond-ent's location, nine other unions, including foursister locals of Respondent, have lower reinstate-ment fees than Respondent and have reinstatementfees no higher than their original initiation fees al-though their members' rates of pay are the same ashereConsidering all the circumstances, then I con-clude and find that Respondent's reinstatement fee. . . was excessive under all the circumstances,within the meaning of Section 8(b)(5) of the Act[footnote omitted].The Board adopted his finding and, since no contentionwas made that the initiation fee was excessive, the unionwas ordered to refund that portion of the reinstatementfee in excess of the amount required for initiation fee.InFirestone Plastics,19the Board adopted the adminis-trative law judge's finding that an increase in initiationisThe trial examiner considered immaterial in view of the Board'sfootnote inAmerican Broadcasting,supra, 164 NLRB 242, the initiationfees required by sister locals along the Gulf Coast in Texas, Alabama,and Mississippi17The General Counsel conceded that an initiation fee of $500 wasnot excessive in this case18Stage' Employees IATSE Local 841 (National Broadcasting),225NLRB 994 (1976)19Teamsters Local 326 (Firestone Plastics Co),253 NLRB 551, 555(1980) STAGE EMPLOYEES IATSE LOCAL 150 (GARFIELD THEATER)fee from $100 to $300 was not excessive. Initiation feesrequired by other unions ranged from $5 to $50 and mostof the wage rates were comparable to the wage ratestherein.There was no contention that the fee was dis-criminatoryHowever, the administrative law judge con-cluded:. .unlike a "discriminatory" initiation fee, whichembraces elements of motives and of disparate treat-ment, an "excessive" initiation fee has a more abso-lutemeaningwhich does not depend upon itsmotive, its purpose, or its object.The administrative law judge further concluded (id. at557) that the $250 difference between the respondent'sinitiation fee and the next highest fee was not excessive,stating:The object of the statute is to outlaw initiation feeswhich are so exorbitant that they discourage em-ployment. The most logical factor bearing upon thisobject is the relationship between the initiation feeand the wages-certainly not the initiation fee inother plants. Of what significance then is the factorof the practices and customs of labor organizationsin the particular industry? I believe this factorcomes into play less to assist in identifying unlaw-fully high initiation fees than to justify initiation feesthatmay be high in relation to wages, as, for in-stance, in the construction trades [footnote omitted].The Board adopted the administrative law judge's find-ing that the initiation fee, which was 109-112 percent ofthe weekly wages,20 was not excessive but found it un-necessary to rely on the administrative law judge's state-ment that a review of Board cases led him to concludethat an initiation fee which is less than two times theweekly earnings of the employees affected is not, absentunusualfactors, excessive.Although there are few cases involving excessive feeswithout an allegation of discriminatory intent, thosecases indicate that in determining what is excessivewhere the amount of the fee is not used to achieve theobject Section 8(b)(5) seeks to avoid, the Board accordsconsiderable weight to the ratio between the initiationfee and the weekly starting wages of the affected em-ployees. Slightlymore than the wage for 1 week hasbeen found not excessive.The only case where the Board found fees excessive inthe absence of an allegation of discrimination within themeaning of Section 8(b)(5) wasCaliforniaBlowpipe,supra, 192 NLRB 502 (1981), where a reinstatement feefor dues-delinquentmembers which was $100 higherthan the initiation fee was found excessive. In all othercases, the initiation fee was increased with an intent toachieve the object Section 8(b)(5) seeks to avoid-main-tenance of a closed shop through the imposition of aninitiation fee in an amount calculated to discourage en-trance into the industry. Yet there is language in some ofthose decisions that can afford some guidance in deter-mining whether a fee is excessive in a nondiscriminatory20Weekly wages were $268 29 to $276 4935context. Thus, inTriangle Publications,supra, 135 NLRB632 (1962), where the initiation fee was increased tenfoldto $500, which was in excess of 5 weeks' salary, theBoard stated that to one seeking employment in the in-dustry, the fee may well be so staggering as to precludeacceptance of employment Further, the Board conclud-ed such an increase demands explanation to bar a pre-sumption that it is not at least excessive. Similarly athreefold to sixfold increasein initiationfeewhich wasroughly 3-1/2 to 4-1/2 weeks' salary was found presump-tivelyexcessive.AmericanBroadcasting,supra,164NLRB 242 (1967).Here, the $2000 initiation fee amounts to about 7weeks' salary. I find this presumptively excessive. Re-spondent's sole argument in support of the reasonable-ness of the fee is that a studio projectionists union in theLos Angeles area also has a $2000initiationfee and a setdecoratorsunioninLos Angeles has a $2050initiationfee.However, there is no evidence as to the wage ratesprevailing in the collective-bargainingagreements ofthese unions and both of themare inthe motion pictureindustry-an industry devoted to the production ofmotion pictures.Respondent specifically argues that the initiation feecharged by the other Los Angeles projectionistsunion isrelevant because:Local 150 is subject to the same intense scrutinyby producers, directors, distributors and actors ofthe films they have produced, directed or acted insince they go to the theaters in the Hollywood-LosAngeles area As a consequence in collective bar-gaining with the employers, thereis an implied un-derstanding that the quality of the projectionistsmust bear a higher standard since they are subjectto greater and immediate criticism.Ifind this argument unpersuasive, particularly since therecord contains no supporting evidence beyond a conclu-sionary statement. Further, as set forth above, I concludethat Respondent is not in the motion picture industryFurther, even assuming arguendo that the two unionsreferred to by Respondent are in thesameindustry asRespondent and/or that the circumstance described byRespondent,as setforth above,is a relevantfactor to beconsidered, I conclude that the evidence as to the prac-tice and customs of these twounions isinsufficient toovercome the impact of the ratio of Respondent's initi-ation fee to wages, which I find is so disproportionatethat the fee must be considered exorbitant and one whichto those seeking employment as projectionists in com-mercial motion picture theaters "may well be so stagger-ing asto preclude acceptance of employment."TrianglePublications,supra, 135 NLRB 632 (1962).Accordingly, I find that Respondent's initiation fee of$2000 is excessive. I further find that by causing the Em-ployer to discharge Adams because of his failure to paythis excessive initiation fee, Respondent has violated Sec-tion 8(b)(2) and (1)(A) of the Act.The complaintalso allegesthatKemp's statement toAdams at the. settlement conference constituted a threatinviolation of Section 8(b)(1)(A) of the Act. I credit 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDKemp's denial that he made such a statement. In thisregard I found Adams' testimony to be contradictoryand that he seemed to be susceptible to suggestion. Itherefore conclude, particularly in view of his uncontra-dicted testimony that his recollection required refreshingby way of leading questions at a time less than 1 hourafter the statement was allegedly made, that I cannotrely on his prehearing affidavit. Accordingly, I find thattheGeneral Counsel has failed to establish that Kempthreatened Adams with loss of employment, in violationof Section 8(b)(1)(A) of the Act.CONCLUSIONS OF LAW1.Dynasty Theater, Inc. d/b/a Garfield Theater, is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2.Respondent is a labor organization within the mean-ing of Section 2(5) of the Act,3.By requiring as a condition of employment an initi-ation fee in excess of 700 percent of the weekly salary oflower paid employees, Respondent has violated Section8(b)(5) of the Act.4.By causing the discharge of David Dale Adams forfailure to pay an excessive initiation fee, Respondent hasviolated Section 8(b)(2) and (1)(A) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of the Act, I shallrecommend that it be ordered to cease and desist there-from and that it take such affirmative action as will ef-fectuate the purposes of the Act.Having found that Respondent has been charging aninitiation fee which I have concluded is excessive, I shallrecommend that Respondent cease giving effect to its re-quirement of a $2000 initiation fee as a condition of em-ployment, and that Respondent refund to all employeesof employers with whom Respondent has collective-bar-gaining agreementscontaining a union-security clause,valid under Section 8(a)(3) of the Act, that portion of allinitiationfees paid to Respondent on or since November25, 1982, which is excessive, with interest thereon as pre-scribed inFlorida Steel Corp.,231NLRB 651 (1977).Hence I must consider what is the appropriate amount ofsuch refund Board cases give no definitive guidelinessince, in all of the cases where the Board has found feesto be excessive, the fee involved was a recent increase.Thus the restitution remedy was simply to refund allsumspaid in excess of what was charged prior to the un-lawful increase. Here there is no such base figure. Fur-thermore,it iswell established that the Board is not em-powered to set the amount of a union's initiation fee butischarged merely with the determination of which feesare discriminatory or excessive.Stage Employees IATSELocal 839,supra, 121 NLRB 1196 (1958). Yet it is clearthat restitution of such fees to the extent they are exces-sive isnecessary to effectuate the purposes of the Act.The General Counsel contends that a proper and ap-propriate remedy may, be fashioned by reviewing priorBoard cases in the area and the fees charged by othersouthern California unions in the industry without deter-mining whether those fees, or the level reached after res-titution by Respondent, are per se not excessive. TheGeneralCounsel specifically argues that Respondentshould be ordered to refund all sums in excess of 2weeks' salary ($575). In choosing this figure, the GeneralCounsel relies upon dicta inFirestone Plastics,supra, 253NLRB 551 (1980), where the administrative law judgestated that absent unusual circumstances a fee less thantwice the weekly earnings of the employees affected isnot excessive. However, the Board found it unnecessaryto rely on that conclusion. The General Counsel furtherargues that this amount is appropriate since, when com-pared with the fees charged by other unions in the indus-try, it is within 10 percent of the median fee of $625,with three labor organizations charging less and fourcharging mote than $575. Respondent does not addressitself to this question.Although there may be a certain logic to the GeneralCounsel's position, I find that the record contains insuffi-cient evidence to determine what, in the circumstances,would constitute appropriate restitution, particularlysince the record is devoid of evidence as to the wagestructure in the collective-bargaining agreements of theseother unions and also of evidence as to whether reliefprojectionists represented by Respondent ever successful-ly bid on multiscreen jobs2 i which apparently carry ahigher wage rate. If so, it may be that a sliding scaleshould be considered. Further, although I considered thepossibility insufficient to affect my conclusion that thefees herein are excessive, it may be, as noted above, that,in all the circumstances, the initiation fees of the studioprojectionist union in Los Angeles and its ratio to wagesis a relevant factor to consider along with those of otherunions in southern California in the commercial theaterindustry.Accordingly, I shall recommend that the exactamount of the restitution order be left to the compliancestage of this proceeding.Ishallfurther recommend that Respondent makeDavid Dale Adams whole for any loss of earnings suf-fered by him as a result of Respondent's discriminationagainst him in the manner set forth by the Board in F.W. Woolworth Co.,90 NLRB 289 (1950), with interestthereon as prescribed inFlorida Steel Corp.,supra, 231NLRB 651 (1977).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed22ORDERThe Respondent, Moving Picture Projectionists LocalNo 150, International Alliance of Theatrical Stage Em-21Garfield is a single screen theater22 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings,conclusions, and recommendedOrder shall, as providedin Sec102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses STAGE EMPLOYEES IATSE LOCAL 150 (GARFIELD THEATER)ployees and Moving Picture Machine Operators of theUnited States and Canada, Los Angeles, California, itsofficers, agents, and representatives, shall1.Cease and desist from(a)Requiring payment of $2000 asan initiation feefrom employees of employers with whom Respondenthas collective-bargainingagreementsrequiring member-ship in Respondent as a condition of employment, or re-quiring any other sum as initiation fee which is excessiveunder the circumstances.(b)Causing or attempting to cause employers withwhom it has collective-bargaining agreements requiringmembership in Respondent as a condition of employmentbecause of their failure to pay, as a condition precedentto becoming a member of Respondent, a $2000 initiationfee, or any othersum as an initiationfee which is exces-sive in all the circumstances(c) In any like or relatedmanner restrainingor coerc-ing employees in the exercise of rights guaranteed tothem in Section 7 of the Act.2Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Refund to all employees of employers with whomithas collective-bargainingagreements containing aunion-security clause, valid under Section 8(a)(3) of theAct, that portion of all initiation fees paid to it on orsince November 25, 1982, which is excessive, with inter-est in themannerdescribed in The Remedy section ofthis decision.(b)Make whole David Dale Adams for any loss ofearningssuffered by himas a resultof thediscriminationagainst him,with interest, in the manner described inThe Remedy section of this decision.(c)Preserve and, on request,makeavailable to theBoard or itsagentsfor examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports,and allother records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its office in Los Angeles, California, copiesof the attached notice marked "Appendix "23 Copies ofthe notice, on forms provided by the Regional Directorfor Region 21, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous placesincluding allplaces where notices to members are customarily postedReasonable steps shall be taken by the Respondent toensure that the notices are not altered, defaced, or cov-ered by any other material.(e)Mail to the Regional Director for Region 21 copiesof the attached notice marked "Appendix" for posting byemployers with whom it has collective-bargaining agree-ments containing a union-security clause, valid underSection 8(a)(3) of the Act, if the employers are willing to23 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLabor Relations Board "37do so. Copies of the notice to be provided by the Re-gional Director, after being signed by a representative ofRespondent, shall be forthwith returned to the RegionalDirector for posting.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT require payment of $2000 asan initi-ation fee from employees of employers with whom wehave collective-bargaining agreements requiring unionmembership as a condition of employment, or requireany other sum as initiation fee which is excessive underthe circumstances.WE WILL NOT cause or attempt to cause employerswith whom we have collective-bargaining agreements re-quiring union membership as a condition of employmentto discharge employees because of their failure to pay, asa condition precedent to becoming a union member, a$2000 initiation fee, or any other sum as an initiation feewhich is excessive in all the circumstances.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise of therights guaranteed them by Section 7 of the Act.WE WILL refund to all employees of employers withwhom we have collective-bargaining agreements contain-ing a union-security clause, valid under Section 8(a)(3) ofthe Act, that portion of all initiation fees paid to us on orsince November 25, 1982, which is excessive, with inter-est.WE WILL make whole David Dale Adams for any lossof earnings suffered by him as a result of the discrimina-tion against him, with interest.MOVING PICTURE PROJECTIONISTS LOCALNo. 150, INTERNATIONAL ALLIANCE OFTHEATRICALSTAGEEMPLOYEESANDMOVING PICTURE MACHINE OPERATORSOF THE UNITED STATES AND CANADA